·-   ...   ,..~.-;:   ......-.....,.                                                                                                                                   "°')~
           AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                         Page 1 ofl . /...   '



                                                        UNITED STATES DISTRICT COURT
                                                               SOUTHERN DISTRICT OF CALIFORNIA

                                              United States of America                  JUDGMENT IN A CRIMINAL CASE
                                                                                        (For Offenses Committed On or After November 1, 1987)
                                                         v.

                                              Fernando Lopez-Ramirez                    Case Number: 3:19-mj-22659

                                                                                       Martha McNab Hall
                                                                                       Defendant's Attorney
                                                                                                               -··-----.- ---
           REGISTRATION NO. 86254298                                                                                        Ff L~~D
           THE DEFENDANT:
            IZI pleaded guilty to count( s) 1 of Complaint
                                                                                                                            JUL 0 3 2019
            D was found guilty to count( s)                                                                     -    c:_Ef="    j   s.   D1srn:CT COUflT
                                                                                                                :,():_..~.-.:~~~'( GiS-F~ICT n::   r111   1cnn-.uR
                                                                                                                OT
                           after a plea of not guilty.                                                                        DEPUTY
                           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                            Nature of Offense                                                     Count Number(s)
           8:1325                                     ILLEGAL ENTRY (Misdemeanor)                                           1

             D The defendant has been found not guilty on count( s)                 ~~~~~~~~~~~~~~~~~~~-




            0 Count(s)                    ~~~~~~~~~~~~~~~~~~
                                                                                        dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                                    .fi' TIME SERVED                D _ _ _ _ _ _ _ _ _ days

            IZI Assessment: $10 WAIVED IZI Fine: WAIVED
            IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                            charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Wednesday, July 3, 2019
                                                                                     Date of Imposition of Sentence



                                       DUSM                                          HittLtLOCK
                                                                                     UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                            3: l 9-mj-22659
